DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8 and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hampel et al. (U.S. PGPub 2017/0006499), hereinafter referred to as Hampel.
Regarding claim 1, Hampel discloses an information transmission method of an Integrated Access and Backhaul (IAB) link, comprising: 
transmitting, by a first IAB node of the IAB link, link state information to a second IAB node of the IAB link (the IAB node 216 receives a routing message (i.e., a link state message) from IAB node 230 on the physical link therebetween that allows the IAB node 216 to evaluate the link quality of the physical link; See [0100]).  

Regarding claim 2, Hampel further discloses the information transmission method as claimed in claim 1, wherein the second IAB node is an IAB child node (wherein IAB node 216 is interpreted as the child node as it is located downstream from IAB node 230).  

Regarding claim 4, Hampel further discloses the information transmission method as claimed in claim 1, wherein the link state information comprises information indicating radio link failure (a link failure of a downstream link may result in the transmission of a routing message to upstream IAB nodes; See [0080]).  

Regarding claim 5, Hampel discloses a first Integrated Access and Backhaul (IAB) node of an IAB link, comprising at least one processor (See Fig. 8, #804) and a transmitting interface (See Fig. 8, #810 and #812) configured to: 2 4821-9198-2819.1Atty. Dkt. No. 121964-0331 (ZTE-231US) 
transmit link state information to a second IAB node of the IAB link (the IAB node 216 receives a routing message (i.e., a link state message) from IAB node 230 on the physical link therebetween that allows the IAB node 216 to evaluate the link quality of the physical link; See [0100]).  

wherein IAB node 216 is interpreted as the child node as it is located downstream from IAB node 230).  

Regarding claim 8, Hampel further discloses the first IAB node as claimed in claim 5, wherein the link state information comprises information indicating radio link failure (a link failure of a downstream link may result in the transmission of a routing message to upstream IAB nodes; See [0080]).  

Regarding claim 31, Hampel further discloses a non-transitory computer readable medium storing instructions, which when executed by at least one processor, cause the at least one processor to perform the information transmission method of claim 1 (See Fig. 8, #806).  

Regarding claim 32, Hampel further discloses a non-transitory computer readable medium storing instructions, which when executed by at least one processor, cause the at least one processor to perform the information transmission method of claim 4 (See Fig. 8, #806).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-30 and 33-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cudak et al. (U.S. PGPub 2019/0357117), hereinafter referred to as Cudak.
Regarding claim 21, Cudak discloses an information transmission method of an Integrated Access and Backhaul (IAB) link, comprising: 
transmitting, by a first IAB node of the IAB link, flow control information to a second IAB node of the IAB link (the IAB node 240 DU 420, interpreted as second IAB node, may receive per UE flow queue depth of the flow scheduled on the downlink by the IAB node 240 DUs of its child IAB node, interpreted as first IAB node; See [0105]).  

Regarding claim 22, Cudak further discloses the information transmission method as claimed in claim 21, wherein the second IAB node is an IAB parent node (the parent node receives the information from the child node; See [0105]).  

Regarding claim 23, Cudak further discloses the information transmission method as claimed in claim 21, wherein the flow control information comprises a The system may define logical channel IDs (LCIDs) such as DL_queue_depth and BP_metric; See [0092]). 

Regarding claim 24, Cudak further discloses the information transmission method as claimed in claim 21, wherein the flow control information comprises desired buffer size information (the IAB node 240 DU 420 may receive per UE flow queue depth of the flow scheduled on the downlink by the IAB node 240 DUs of its child IAB node; See [0105]).  

Regarding claim 25, Cudak further discloses the information transmission method as claimed in claim 24, wherein the desired buffer size information comprises a desired buffer size corresponding to a logical channel of the first IAB node (The system may define logical channel IDs (LCIDs) such as DL_queue_depth and BP_metric; See [0092]).  

Regarding claim 26, Cudak discloses a first Integrated Access and Backhaul (IAB) node of an IAB link, comprising at least one processor (See Fig. 4) and a transmitting interface (implied by the device communicating on the uplink and downlink with other devices) configured to: 
transmit flow control information to a second IAB node of the IAB link (the IAB node 240 DU 420, interpreted as second IAB node, may receive per UE flow queue depth of the flow scheduled on the downlink by the IAB node 240 DUs of its child IAB node, interpreted as first IAB node; See [0105]).  
the parent node receives the information from the child node; See [0105]).  

Regarding claim 28, Cudak further discloses the first IAB node of claim 26, wherein the flow control information comprises a Logical Channel identifier (LCID) (The system may define logical channel IDs (LCIDs) such as DL_queue_depth and BP_metric; See [0092]).  

Regarding claim 29. (New) The first IAB node of claim 26, wherein the flow control information comprises4821-9198-2819.1Atty. Dkt. No. 121964-0331 (ZTE-231US) desired buffer size information (the IAB node 240 DU 420 may receive per UE flow queue depth of the flow scheduled on the downlink by the IAB node 240 DUs of its child IAB node; See [0105]).  

Regarding claim 30, Cudak further discloses the first IAB node of claim 29, wherein the desired buffer size information comprises a desired buffer size corresponding to a logical channel of the first IAB node (The system may define logical channel IDs (LCIDs) such as DL_queue_depth and BP_metric; See [0092]).  

Regarding claim 33, Cudak discloses a non-transitory computer readable medium storing instructions, which when executed by at least one processor, cause the at least one processor to perform the information transmission method of claim 21 (See [0054]).  
See [0054]).

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        12/28/2021